

	

		II

		109th CONGRESS

		1st Session

		S. 2139

		IN THE SENATE OF THE UNITED STATES

		

			December 16, 2005

			Mr. Rockefeller (for

			 himself and Ms. Snowe) introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to simplify

		  the earned income tax credit eligibility requirements regarding filing status,

		  presence of children, investment income, and work and immigrant

		  status.

	

	

		1.Short titleThis Act may be cited as the

			 Earned Income Tax Credit

			 Simplification Act of 2005.

		2.Modification of

			 abandoned spouse rule

			(a)In

			 generalSection 32(c)(1) of the Internal Revenue Code of 1986

			 (relating to eligible individual) is amended by adding at the end the following

			 new paragraph:

				

					(H)Certain married

				individuals living apartFor purposes of this section, an

				individual who—

						(i)is married

				(within the meaning of section 7703(a)) and files a separate return for the

				taxable year,

						(ii)lives with a

				qualifying child of the individual for more than one-half of such taxable year,

				and

						(iii)during the last

				6 months of such taxable year, does not have the same principal place of abode

				as the individual’s spouse, shall not be considered as

				married.

						.

			(b)Conforming

			 amendments

				(1)The last sentence

			 of section 32(c)(1)(A) of the Internal Revenue Code of 1986 is amended by

			 striking section 7703 and inserting section

			 7703(a).

				(2)Section 32(d) of

			 such Code is amended by striking In the case of an individual who is

			 married (within the meaning of section 7703) and inserting In

			 the case of an individual who is married (within the meaning of section

			 7703(a)) and is not described in subsection (c)(1)(H).

				(c)Effective

			 dateThe amendments made by this section shall apply to taxable

			 years beginning after December 31, 2005.

			3.Simplification

			 of rules regarding presence of qualifying child

			(a)Taxpayer

			 eligible for credit for worker without qualifying child if qualifying child

			 claimed by another member of familySection 32(c)(1) of the

			 Internal Revenue Code of 1986 (relating to eligible individual), as amended by

			 this Act, is amended by adding at the end the following new paragraph:

				

					(I)Taxpayer

				eligible for credit for worker without qualifying child if qualifying child

				claimed by another member of family

						(i)General

				ruleExcept as provided in clause (ii), in the case of 2 or more

				eligible individuals who may claim for such taxable year the same individual as

				a qualifying child, if such individual is claimed as a qualifying child by such

				an eligible individual, then any other such eligible individual who does not

				make such a claim of such child or of any other qualifying child may be

				considered an eligible individual without a qualifying child for purposes of

				the credit allowed under this section for such taxable year.

						(ii)Exception if

				qualifying child claimed by parentIf an individual is claimed as

				a qualifying child for any taxable year by an eligible individual who is a

				parent of such child, then no other parent of such child who does not make such

				a claim of such child or of any other qualifying child may be considered an

				eligible individual without a qualifying child for purposes of the credit

				allowed under this section for such taxable

				year.

						.

			(b)Taxpayer

			 eligible for credit for worker without qualifying child if qualifying children

			 do not have valid social security numberSubparagraph (G) of

			 section 32(c)(1) of the Internal Revenue Code of 1986 is amended to read as

			 follows:

				

					(G)Individuals who

				do not include tin, etc., of any qualifying childIn the case of

				any eligible individual who has one or more qualifying children, if no

				qualifying child of such individual is taken into account under subsection (b)

				by reason of paragraph (3)(D), for purposes of the credit allowed under this

				section, such individual may be considered an eligible individual without a

				qualifying

				child.

					.

			(c)Effective

			 dateThe amendments made by this section shall apply to taxable

			 years beginning after December 31, 2005.

			4.Elimination of

			 disqualified investment income test

			(a)In

			 generalSection 32 of the Internal Revenue Code of 1986 is

			 amended by striking subsection (i).

			(b)Effective

			 dateThe amendment made by this section shall apply to taxable

			 years beginning after December 31, 2005.

			5.Definition of

			 valid taxpayer identification number for earned income credit

			(a)In

			 generalSection 32(m) of the Internal Revenue Code of 1986 is

			 amended to read as follows:

				

					(m)Identification

				numbers

						(1)In

				generalSolely for purposes of subsections (c)(1)(E) and

				(c)(3)(D), a taxpayer identification number means a social security number

				assigned by the Social Security Administration.

						(2)Limitation

							(A)In

				generalTo be eligible for a credit under this section, the

				return of tax for the taxable year must clearly indicate that any alien with

				earned income possesses a social security number assigned by the Social

				Security Administration which is authorized for employment purposes.

							(B)Joint

				returnsWhen a married couple files a joint return, and one

				spouse’s social security number is authorized for employment and the other

				spouse’s social security number is not authorized for employment purposes, a

				credit under this section is only available if the return of tax for the

				taxable year clearly indicates that the earned income is attributable only to

				the spouse whose social security number is authorized for employment

				purposes.

							.

			(b)Effective

			 dateThe amendment made by subsection (a) shall apply to taxable

			 years beginning after December 31, 2005.

			(c)Notice

			 requirements

				(1)In

			 generalThe Secretary of the Treasury shall make reasonable

			 efforts to provide at least 3 months advance notification to households likely

			 to be affected by the amendment made by subsection (a) so that individuals

			 eligible to obtain an employment-authorized social security number may

			 understand what action is needed to preserve their eligibility for the earned

			 income credit under section 32 of the Internal Revenue Code of 1986.

				(2)Response if

			 conditions not satisfiedIf a taxpayer appears to be otherwise

			 eligible for the earned income credit under section 32 of such Code but has not

			 satisfied the conditions of subsection (m)(2) of such section, the Secretary of

			 the Treasury shall send a mathematical or clerical error notice under section

			 6213(b)(1) of such Code informing the taxpayer of the actions needed to

			 establish eligibility for such credit and of the option of filing an amended

			 tax return if eligibility for such credit cannot be established within the

			 response period for such mathematical or clerical error notice.

				

